 



Exhibit 10.62
 
REVOLVING CREDIT AGREEMENT
Between
WASHINGTON MUTUAL BANK,
as Lender
and
ACADIA REALTY LIMITED PARTNERSHIP,
as Borrower
Dated as of March          , 2007
Loan No. 625029471
 

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of the
date set forth on the cover page of this Agreement, is made by and between
ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”),
and WASHINGTON MUTUAL BANK, a federal association (“Lender”).
RECITALS
          Borrower has requested that Lender make loan advances to Borrower from
time to time. Subject to the terms and conditions of this Agreement and of the
other Loan Documents (as defined below) Lender is willing to make such advances
as provided in this Agreement.
          Accordingly, the parties agree as follows:
AGREEMENT
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.1. Certain Defined Terms. As used in this Agreement, the
following terms will have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Advance” means an advance of proceeds of the Loan by Lender to
Borrower pursuant to Article II.
          “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, another
identified Person. A Person will be deemed to control a corporation or other
entity if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such corporation or other
entity, whether through the ownership of voting securities, by contract or
otherwise.
          “Applicable Margin” means the interest rate per annum specified as the
Applicable Margin in Schedule 1, which is to be added to the Current Index in
determining the Interest Rate.
          “Authorized Officer” means any one of the individuals identified as
Authorized Officers in Schedule 1, or such other officer or other individual as
Borrower may designate as an Authorized Officer by means satisfactory to Lender.
          “Borrower” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a borrowing consisting of the making of an Advance.

 



--------------------------------------------------------------------------------



 



          “Borrowing Request” means a request in substantially the form of
Exhibit B, or in such other form as Lender may specify from time to time, made
by Borrower to Lender for a Borrowing pursuant to the terms of this Agreement.
          “Business Day” means a day that is not a Saturday, Sunday or other day
on which banks are required or authorized to close in the location of Lender’s
Applicable Office.
          “Commitment” has the meaning specified in Section 2.1.
          “Current Index” has the meaning specified in Section 2.5.
          “Date Down Endorsement” has the meaning specified in Section 3.1.
          “Debt Service Coverage Ratio” has the meaning specified in Schedule 1.
          “Default” has the meaning specified in the definition of “Event of
Default”.
          “Default Rate” has the meaning specified in Section 2.8.
          “Dollars”, “dollars” or the symbol “$” means lawful money of the
United States of America denominated in United States dollars.
          “Equity Interest” means: (a) if Borrower is a corporation, its capital
stock; (b) if Borrower is a limited liability company, its membership interests;
or (c) if Borrower is a partnership, its partnership interests.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Event of Default” means any of the events specified in Section 7.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” will mean any of such events,
whether or not any such requirement has been satisfied.
          “Extension Debt Service Coverage Ratio” means the Debt Service
Coverage Ratio recalculated to exclude from NOI any income from any Qualifying
Lease which has a remaining term of less than twenty-four (24) months from the
Initial Maturity Date.
          “Extension Request” has the meaning specified in Section 2.13.
          “Extension Term” has the meaning specified in Section 2.13.
          “Facility Fee” has the meaning specified in Section 2.2.
          “Financial Covenant Parties” has the meaning specified in Schedule 1.
          “GAAP” means generally accepted accounting principles applicable in
the United States, consistently applied.

2



--------------------------------------------------------------------------------



 



          “Indebtedness” means, with respect to any Person: (a) all items of
Indebtedness or liability that would be included in determining total
liabilities as shown on the liability side of a balance sheet as of the date of
determination; (b) Indebtedness secured by any Lien on property carried on the
asset side of the balance sheet of such Person whether or not such Indebtedness
has been assumed; (c) any other Indebtedness or liability for borrowed money or
for the deferred purchase price of property or services for which such Person is
directly or contingently liable as obligor, guarantor, or otherwise, or in
respect of which such Person otherwise assures a creditor against loss; and
(d) any other obligations of such Person under leases that have been or,
pursuant to GAAP, should be recorded as capital leases.
          “Indemnity” means that certain Certificate of Indemnity Regarding
Hazardous Materials dated as of the date hereof from Borrower and Lender, as the
same may be modified, amended, restated or replaced from time to time.
          “Initial Maturity Date” has the meaning specified in Section 2.13.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, any assignment for the benefit
of creditors, or any other proceeding seeking reorganization, arrangement or
other relief from Indebtedness.
          “Interest Adjustment Date” has the meaning specified in Section 2.5.
          “Interest Rate” has the meaning specified in Section 2.5.
          “Legal Proceeding” has the meaning specified in Section 8.8.
          “Lender’s Applicable Office” means the office of Lender principally
responsible for servicing the Loan, which initially will be the office at the
address for notices to Lender shown on Schedule 1.
          “LIBOR Rate” has the meaning specified in Section 2.5.
          “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, or any lease
in the nature thereof).
          “Loan” means the loan to be made pursuant to this Agreement.
          “Loan Documents” means this Agreement, the Note, the Note Modification
Agreement, the Mortgage, the Indemnity, the Guaranty, if any, and all other
documents, instruments and agreements related thereto.
          “Loan Parties” means Borrower, and, if Borrower is a partnership,
Borrower’s general partners.
          “London Banking Day” has the meaning specified in Section 2.5.

3



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means, as to any Person, any material
adverse effect on: (a) the business, assets, operations, capitalization,
property, condition (financial or otherwise) or prospects of such Person; or
(b) the ability of such Person to pay and perform its obligations as they become
due, including, as to Borrower, all obligations of Borrower under the Loan
Documents.
          “Maturity Date” means February ___, 2010, unless Lender’s obligation
to make Advances is earlier terminated pursuant to Section 7.2, in which case
the Maturity Date will be such date of earlier termination.
          “Mortgage” means that certain mortgage described in, and amended and
restated by, that certain Mortgage Modification Agreement between Borrower and
Lender dated as of the date hereof, as the same may be modified, amended,
restated or replaced from time to time.
          “NOI” has the meaning specified in Schedule 2.
          “Note” means the replacement promissory note payable to the order of
Lender, delivered pursuant to the Note Modification Agreement, evidencing the
aggregate Indebtedness of Borrower to Lender under this Agreement.
          “Note Modification Agreement” means that certain Note Modification
Agreement dated as of the date hereof between Borrower and Lender.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or any governmental
authority or entity.
          “Property” has the meaning specified in the Mortgage.
          “Qualifying Lease” means a bona fide arm’s-length lease of space in
the Property to a tenant unaffiliated with Borrower that is: (i) fully-executed;
(ii) unmodified, in full force and effect and not in default or subject to
notice of termination; (iii) entered into in compliance with all requirements
contained in the Mortgage; (iv) with all tenant improvements completed and paid
for by Borrower, to the extent required by the lease; and (v) with the tenant in
possession pursuant to all requisite permits and government approvals and paying
rent under the lease.
          “Rent Roll” means a rent roll for the Property that: (i) shows the
tenant name, leased space (by unit number and floor and/or square footage, as
applicable), expiration date, gross monthly rent and other tenant charges for
each lease of space in the Property; (ii) identifies each listed lease as to
whether it is an Qualifying Lease; (iii) is certified as true, complete and
correct by a representative of Borrower satisfactory to Lender; and (iv) is
otherwise in form and content satisfactory to Lender.
          “Subsidiary” means any corporation, limited liability company,
partnership or other entity a majority of (a) the total combined voting power of
all classes of Equity Interests of which or (b) the outstanding Equity Interests
of which are, as of the date of determination, owned by Borrower either directly
or through Subsidiaries.

4



--------------------------------------------------------------------------------



 



          “Title Insurer” has the meaning specified in Section 3.1.
          “Unused Commitment” means, as of any date of determination, an amount
equal to the Commitment minus the sum of: (a) the outstanding principal balance
of the Loan, and (b) the aggregate principal amount of Advances for which a
Borrowing Request has been made pursuant to Section 2.4 but which have not been
disbursed as of the date of determination.
          “Unused Fee” has the meaning specified in Section 2.2.
          Section 1.2. Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date:
(a) the word “from” means “from and including,” (b) the words “to” and “until”
each means “to but excluding”; and (c) the word “through” means “through and
including”.
          Section 1.3. Accounting Terms. All accounting terms not specifically
defined in this Agreement will be construed, and all accounting procedures will
be performed, in accordance with GAAP applicable as of the date of this
Agreement.
ARTICLE II
AMOUNTS AND TERMS OF THE BORROWINGS
          Section 2.1. The Commitment. Subject to the terms and conditions of
this Agreement, Lender will make available to Borrower a revolving credit
facility in the maximum amount set forth as the Commitment Amount in Schedule 1
(the “Commitment”), subject to reduction in accordance with the terms and
provisions of Schedule 2.
          Section 2.2. Fees.
            (a) On or before the earlier of the date of the first Advance or the
30th day after the date of this Agreement, Borrower will pay to Lender a
nonrefundable facility fee (the “Facility Fee”) in the amount set forth in
Schedule 1.
            (b) Borrower shall, during the term of the Loan, pay to Lender a fee
(the “Unused Fee”), computed on the daily Unused Commitment for each day at a
rate per annum equal to 0.0125% per annum, calculated on the basis of a year of
three hundred sixty (360) days for the actual number of days elapsed. The
accrued Unused Fee shall be due and payable quarterly in arrears on the first
day of January, April, July and October of each year commencing on July 1, 2007,
and upon the Maturity Date (as stated, by acceleration or otherwise).
          Section 2.3. The Borrowings.
            (a) Lender agrees, on the terms and subject to the conditions set
forth in this Agreement, during the period from the date of this Agreement to
the Maturity Date, to make Advances to Borrower from time to time on any
Business Day in an aggregate amount not to exceed the Unused Commitment. Lender
will have no obligation to make any Advances on or

5



--------------------------------------------------------------------------------



 



after the Maturity Date. Lender will have no obligation to make more than three
Advances in any calendar month.
            (b) Each request for an Advance must be in an amount not less than
$50,000 or an integral multiple of $10,000 in excess thereof; provided, that
Borrower may, subject to the other terms and conditions of this Agreement,
request an Advance in the amount of the entire Unused Commitment.
            (c) Borrower may prepay all or any part of any the outstanding
principal balance of the Loan pursuant to Section 2.11 and reborrow pursuant to
this Section 2.3.
          Section 2.4. Procedure for Borrowings.
            (a) Borrowing Requests. Each Borrowing Request will be made by
Borrower to Lender not later than 10:00 a.m. (prevailing local time at Lender’s
Applicable Office) on the second Business Day prior to the date of the proposed
Borrowing. Each Borrowing Request will be made by an Authorized Officer of
Borrower by telecopy, e-mail or overnight courier delivery, in writing, on the
form of Borrowing Request attached as Exhibit A.
            (b) Availability of Borrowings. Lender will make Borrowings
available to Borrower in immediately available funds to an account of Borrower
with Lender, or such other account of Borrower as may be approved by Lender.
          Section 2.5. Interest Rate. The Note, the Loan and all amounts owing
under this Agreement and the other Loan Documents will bear interest at the rate
provided in this Section 2.5 (the “Interest Rate”).
            (a) Interest Rate Adjustments. The Interest Rate will be adjusted
daily to the Current Index (as defined below) plus the Applicable Margin.
            (b) Definitions. As used in this Section 2.5, the following terms
have the meanings set forth below:
     “Current Index” means, as of any date of determination, the LIBOR Rate
figure available on such day (or if such day is not a London Banking Day, on the
most recent London Banking Day) as of 11:00 a.m., London time.
     “LIBOR Rate” means the rate, rounded to the nearest one-thousandth of one
percentage point (0.001%) for deposits in United States dollars for maturities
of one month as determined by Lender based upon the British Bankers Association
fixing of the London Interbank Offered Rate.
     “London Banking Day” means any day (i) that is not a Saturday or Sunday and
(ii) on which commercial banks are generally open for business (including
dealings in foreign exchange and foreign currency deposits) in London, England
and dealings are carried on in the London interbank market.

6



--------------------------------------------------------------------------------



 



          Section 2.6. Payment of Interest. Borrower will pay all accrued
interest on the outstanding principal amount of the Loan on the first day of
each calendar month.
          Section 2.7. Unavailability of LIBOR Rate. If in the sole judgment of
Lender (a) it becomes unlawful for Lender to obtain funds in the London
interbank market or to continue to fund or maintain principal amounts bearing
interest at rates determined by reference to the LIBOR Rate; or (b) because of
conditions in the relevant money markets, the LIBOR Rate will not adequately
reflect the cost to Lender of making, funding or maintaining the principal
amount of the Loan; or (c) the LIBOR Rate is no longer available or is no longer
calculated or reported on a basis reasonably comparable to the basis on which it
is calculated and reported on the date of this Agreement, then, in any such
event, Lender will choose a new index that reasonably reflects the cost to
Lender of making, funding or maintaining the principal amount of the Loan, and
such new index will then be the Index. Lender will give Borrower notice of such
choice.
          Section 2.8. Default Rate. Upon the occurrence of an Event of Default,
and without notice or demand, all amounts outstanding hereunder and under the
Note and the other Loan Documents, including all accrued but unpaid interest,
will thereafter bear interest at a variable rate, adjusted at the times at which
the Interest Rate would otherwise have been adjusted pursuant to Section 2.5, of
five percent per annum above the Interest Rate that would have been applicable
from time to time had there been no Event of Default (the “Default Rate”) until
all Events of Default are cured. Failure to exercise any option granted to
Lender hereunder will not waive the right to exercise the same in the event of
any subsequent Event of Default. Interest at the Default Rate will commence to
accrue upon the occurrence of any Event of Default, including the failure to pay
all sums outstanding hereunder and under the other Loan Documents at maturity.
          Section 2.9. Maximum Interest. In no event will charges constituting
interest payable by Borrower to Lender exceed the maximum amount permitted under
any applicable law or regulation, and if any payments by Borrower exceed such
maximum amount, the excess will be applied first to reduce the amounts owing to
Lender under this Agreement and the other Loan Documents in such order as Lender
may elect, next to reduce any other amounts owing by Borrower to Lender in such
order as Lender may elect, and any excess will be refunded to Borrower.
          Section 2.10. Late Charge. If any amount payable under this Agreement,
the Note or the other Loan Documents is not paid within fifteen (15) days after
the due date thereof, Borrower will pay a late charge of five percent of the
delinquent amount as liquidated damages for the extra expense in handling past
due payments. Any late charge payable under this Section is in addition to any
interest payable at the Default Rate.
          Section 2.11. Prepayments. Borrower may prepay the outstanding
principal balance of the Loan in full or in part without premium or penalty at
any time and from time to time.
          Section 2.12. Reduction of Balance to Zero. Borrower will reduce the
balance of principal and all other amounts outstanding under this Agreement to
zero for not less than thirty (30) consecutive days at least once during each
successive 364-day period during which this

7



--------------------------------------------------------------------------------



 



Agreement remains in effect starting with the 364-day period beginning on the
date of this Agreement.
          Section 2.13. Maturity; Extension of Maturity Date.
            (a) Maturity. Borrower will repay all remaining unpaid principal of
and interest on the Loan on or before the Maturity Date.
            (b) Extension. Borrower may request that Lender extend the Maturity
Date of this Note (the “Initial Maturity Date”) for one (1) (but only one)
twenty-four (24) month period (the “Extension Term”) by giving Lender notice of
such request (an “Extension Request”) to so extend at least thirty (30) days but
not more than sixty (60) days prior to the Initial Maturity Date. The date of
such request is referred to as the “Request Date”. Borrower may extend the
Initial Maturity Date as provided above only upon satisfaction of the following
conditions:
      (i) There shall be an Extension Debt Service Coverage Ratio of at least
1.2 to 1.0;
      (ii) Not less than eighty-nine percent (89%) net rentable square feet of
the Property must be leased under Qualifying Leases as of the Request Date; and
      (iii) A current estoppel certificate in the form executed and delivered by
Borrower showing no adverse information (which, if required by Lender, must be
dated within ten (10) days prior to the Initial Maturity Date).
            (c) Rent Roll. Borrower must deliver to Lender with the Extension
Request (i) a Rent Roll current as of the Request Date; (ii) copies of all
Qualifying Leases listed on that Rent Roll; and (iii) such further supporting
information as Lender may reasonably require.
            (d) Payment of Costs. Borrower must have paid to Lender all of
Lender’s costs and expenses incurred in connection with the extension of the
Initial Maturity Date, including but not limited to attorneys’ fees, if any, or
must have arranged for such payment to Lender’s satisfaction.
            (e) Absence of Default or Adverse Change. As of the Request Date:
(a) no Default or Event of Default shall exist; (b) no material adverse change
in the financial condition or the management of the Property, Borrower or any
guarantor of the Loan shall have occurred since the date hereof; and (c) no
material adverse change shall have occurred with respect to the Property.
Borrower must so certify in writing if requested by Lender.
          Section 2.14. Evidence of Indebtedness. The Advances made by Lender to
Borrower will be evidenced by the Note, payable to the order of Lender. Lender
may maintain in accordance with its usual practice an account or accounts
evidencing the Indebtedness of Borrower resulting from Advances and payments
made from time to time under this Agreement. In any legal action or proceeding
in respect of this Agreement or the Note, the entries made in such account or
accounts will be presumptive evidence of the existence and amounts of the
obligations of Borrower therein recorded absent manifest error.

8



--------------------------------------------------------------------------------



 



          Section 2.15. Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation will make it unlawful, or any central bank or other
governmental authority will assert that it is unlawful, for Lender to perform
its obligations under this Agreement to make or maintain Advances, Lender may,
by notice to Borrower, suspend the right of Borrower to elect such Advances and,
if necessary in the reasonable opinion of Lender to comply with such law or
regulation, Borrower will prepay the outstanding balance of principal and other
sums owed to Lender under this Agreement and under the other Loan Documents at
the latest time permitted by the applicable law or regulation or, if earlier, on
the date such amounts are due and payable under the terms of this Agreement and
the other Loan Documents.
ARTICLE III
CONDITIONS OF BORROWING
          Section 3.1. Conditions Precedent to Initial Advance. The obligation
of Lender to make the initial Advance is subject to satisfaction by Borrower of
the following conditions precedent:
            (a) Lender must have received the following documents in form and
substance satisfactory to Lender and, as appropriate, duly executed by the
parties thereto:
     (i) This Agreement, the Mortgage, the Indemnity, the Note and all other
applicable Loan Documents;
     (ii) Copies of such authorizing resolutions of Borrower and its constituent
entities, if any, as Lender may require with respect to the Loan and the Loan
Documents;
     (iii) One or more certificates of such Person or Persons on behalf of
Borrower and its constituent entities, if any, as Lender may require certifying:
(A) the names and true signatures of the officers or other representatives of
the applicable entity authorized to sign the Loan Documents; (B) that true and
correct copies of the organizational documents of the applicable entities are
attached to such certificate or certificates; and (C) such other matters as
Lender may require;
     (iv) Current financial statements of Borrower and with respect to the
Property and such other financial data as Lender shall require;
     (v) An independent M.A.I. appraisal of the Property and Improvements
complying in all respects with the standards for real estate appraisals
established pursuant to the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989;
     (vi) The policies of insurance required by the Mortgage, together with
evidence of the payment of the premiums therefor;
     (vii) A detailed report by a properly qualified engineer, which shall
include, inter alia, a certification that such engineer has obtained and
examined a list of prior

9



--------------------------------------------------------------------------------



 



owners, tenants and other users of all or any portion of the Property or any
improvements thereon, and has made an on-site physical examination of the
Property, and a visual observation of the surrounding areas, and has found no
evidence of past or present hazardous materials activities or the presence of
hazardous materials;
     (viii) A paid title insurance policy, in the amount of the Loan Allocation
for each property in ALTA 10-17-92 or other form approved by Lender, issued by a
title insurance company reasonably acceptable to Lender (the “Title Insurer”)
which shall insure the Mortgage to be a valid lien on Borrower’s interest in the
Property free and clear of all defects and encumbrances except those previously
received and approved by Lender, and shall contain (i) full coverage against
mechanics’ liens (filed and inchoate), (ii) a reference to the survey but no
survey exceptions except those theretofore approved by Lender, (iii) such
affirmative insurance and endorsements as Lender may require, and (iv) if any
such policy is dated earlier than the date of the disbursement of the Loan, an
endorsement to such policy, in form approved by Lender, redating the policy and
setting forth no additional exceptions except those approved by Lender’s Counsel
(a “Date Down Endorsement”); and shall be accompanied by such reinsurance
agreements between the Title Insurer and title companies approved by Lender, in
ALTA 1994 facultative form, as Lender may require;
     (ix) An as-built survey of the Property, certified to Lender and the Title
Insurer;
     (x) Certified copies of all leases in respect of the Property and an
estoppel regarding lease matters from each tenant or from Borrower;
     (xi) Opinions of Borrower’s counsel and local counsel to the effects
reasonably required by Lender; Borrower hereby acknowledges that each of its
counsel delivering opinion letters to Lender on or about the date hereof has
been requested and directed by Borrower to do so;
     (xii) Copies of the certificate(s) of occupancy for the Property and of any
and all other authorizations (including plot plan and subdivision approvals,
zoning variances, water, sewer, building and other permits) required by
governmental authorities or otherwise necessary for the use, occupancy and
operation of the Property for their intended purposes in accordance with all
applicable laws;
     (xiii) UCC, judgment and litigation searches against Borrower and advice
from the Title Insurer to the effect that searches of proper public records
disclose no materially adverse matters, leases of personalty or financing
statements filed or recorded against the Mortgaged Property or Borrower; and
     (xiv) Such other documents as Lender may require;
            (b) Payment of all fees due and payable pursuant to Section 2.2.
            (c) The representations and warranties made to Lender herein, in the
other Loan Documents and in any other document, certificate or statement
executed or delivered to

10



--------------------------------------------------------------------------------



 



Lender in connection with the Loan shall be true and correct on and as of the
date of the advance of the Loan with the same effect as if made on such date.
            (d) The Property shall not have been materially injured or damaged
by fire or other casualty.
            (e) Such other conditions precedent as Lender may reasonably
require.
          Section 3.2. Conditions Precedent to Each Advance. The obligation of
Lender to make each Advance (including but not limited to the initial Advance)
will be subject to the further conditions precedent that, on the date of such
Advance, before and immediately after giving effect thereto, the following
statements must be true and correct, and the making by Borrower of the
applicable Borrowing Request will constitute Borrower’s representation and
warranty that on and as of the date of such Borrowing Request and as of the date
of the requested Borrowing, before and immediately after giving effect thereto,
the following statements are and will be true and correct:
     (i) Lender shall have received a Date Down Endorsement from the Title
Insurer effective as of the date of the Advance;
     (ii) The representations and warranties contained in Article IV of this
Agreement are and will be true and correct in all material respects as though
made on and as of such date, unless such representations and warranties are
expressly stated to be made as of an earlier date;
     (iii) There shall have occurred no material adverse change in the condition
or value of the Property, as defined in the Mortgage;
     (iv) After giving effect to the requested Advance, the Unused Commitment
will not be less than zero;
     (v) No event has occurred and is continuing or would result from the
requested Advance that constitutes or would constitute a Default or an Event of
Default;
     (vi) The most recent financial statements delivered to Lender pursuant to
Section 5.3 present fairly the financial position and results of operations of
Borrower and the other Persons reported therein as of the date of, and for the
periods presented in, such financial statements, and since the date of such
financial statements there has not been any material adverse change in the
financial condition or operations of Borrower or the other Persons reported
therein; and
     (vii) Borrower is and will be in compliance with all covenants contained in
Articles V and VI of this Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants to Lender as follows:
          Section 4.1. Organization. Borrower is duly organized and validly
existing under the laws of the jurisdiction of its organization. Borrower has
full power and authority to own its properties and to transact the businesses in
which it is presently engaged or presently proposes to engage. Borrower is duly
qualified to do business and is in good standing in all jurisdictions in which
the failure so to qualify could reasonably be expected to have a Material
Adverse Effect.
          Section 4.2. Authorization; No Breach. The execution, delivery, and
performance of this Agreement and the other Loan Documents by Borrower, to the
extent to be executed, delivered or performed by Borrower, have been duly
authorized by all necessary corporate, limited liability company, partnership or
similar action, as applicable; do not require the consent or approval of any
other Person, regulatory authority or governmental body; and do not conflict
with, result in a violation of, or constitute a default under (a) any provision
of Borrower’s organizational documents, or any agreement or other instrument
binding upon Borrower or (b) any law, governmental regulation, court decree, or
order applicable to Borrower.
          Section 4.3. Financial Information. Each financial statement of
Borrower or any other Person supplied to Lender in connection with the Loan
truly and completely disclosed Borrower’s or such other Person’s financial
condition as of the date of the statement, and there has been no material
adverse change in such financial condition subsequent to the date of the most
recent financial statement supplied to Lender. Neither Borrower nor any such
other Person has any material contingent obligation except as disclosed in such
financial statements or in footnotes thereto or otherwise disclosed to Lender in
writing.
          Section 4.4. Legal Effect. This Agreement and the other Loan Documents
constitute legal, valid and binding obligations of Borrower and the other
parties thereto (other than Lender) enforceable against Borrower and such other
parties in accordance with their respective terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity (whether considered in a proceeding at law or in
equity).
          Section 4.5. Compliance with Law. Borrower, the other Loan Parties,
and the properties and activities of each thereof, are in compliance with all
applicable laws, rules, regulations and court and administrative orders, except
to the extent that failure so to comply could not reasonably be expected to have
a Material Adverse Effect.
          Section 4.6. Hazardous Substances. Borrower, each other Loan Party and
the properties of each thereof comply in all material respects with all
applicable laws and regulations relating to the environment, including without
limitation, all laws and regulations relating to pollution and environmental
control.

12



--------------------------------------------------------------------------------



 



          Section 4.7. Litigation and Claims. No litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Borrower or any other Loan Party is pending or threatened,
and no other event has occurred that could reasonably be expected to have a
Material Adverse Effect.
          Section 4.8. Taxes. All tax returns and reports of Borrower and each
other Loan Party that are required to have been filed, have been filed, and all
taxes, assessments and other governmental charges that have become due and
payable by Borrower or any other Loan Party have been paid in full, except those
presently being, or promptly to be, contested in good faith, by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.
          Section 4.9. Employee Benefit Plans. Each employee benefit plan as to
which Borrower or any other Loan Party may have any liability complies in all
material respects with all applicable requirements of law and regulations, and
(a) no reportable event or prohibited transaction (each as defined in ERISA) has
occurred with respect to any such plan, (b) neither Borrower nor any other Loan
Party has withdrawn from any such plan or initiated steps to do so, (c) no steps
have been taken to terminate any such plan, and (d) there are no unfunded
liabilities in connection with any such plan.
          Section 4.10. Regulated Entities. None of Borrower, any Person
controlling Borrower, or any Subsidiary is an “Investment Company” within the
meaning of the Investment Company Act of 1940, or subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, any state
public utilities code, or any other federal or state statute or regulation
limiting its ability to incur or guarantee Indebtedness.
          Section 4.11. Information. All information furnished by Borrower or
any other Loan Party to Lender in connection with this Agreement or any
transaction contemplated hereby is, and all information hereafter furnished by
or on behalf of Borrower or any other Loan Party to Lender will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading.
          Section 4.12. Survival of Representations and Warranties. Borrower
understands and agrees that Lender, without independent investigation, is
relying upon the above representations and warranties in entering into this
Agreement and the other Loan Documents. Such representations and warranties will
be continuing in nature and will remain true and correct until all of Borrower’s
Indebtedness under this Agreement has been paid in full, and Lender’s Commitment
to make Advances under this Agreement has been permanently terminated in
writing.

13



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          So long as the Note or any other amount payable by Borrower under the
Loan Documents remains unpaid or Lender has any Commitment to make Advances
under this Agreement, Borrower covenants and agrees that it will:
          Section 5.1. Changes in Financial Condition; Litigation. Promptly
inform Lender in writing of (a) all material adverse changes in the financial
condition of any Financial Covenant Party, and (b) all existing and all
threatened litigation, claims, investigations, administrative proceedings or
similar actions affecting any Financial Covenant Party that could reasonably be
expected to have a Material Adverse Effect.
          Section 5.2. Financial Records. Cause the books and records of each
Financial Covenant Party to be maintained in accordance with GAAP.
          Section 5.3. Reporting Requirements. Deliver to Lender the financial
statements, tax returns and other items required under the Mortgage.
          Section 5.4. Other Agreements. Comply in all material respects with
all terms and conditions of all other agreements, whether now or hereafter
existing, between Borrower and any other Person and notify Lender immediately in
writing of any default in connection with any such agreement that could
reasonably be expected to have a Material Adverse Effect.
          Section 5.5. Executive Personnel. Maintain, and cause each Financial
Covenant Party to maintain, executive and management personnel with
substantially the same qualifications and experience as its present executive
and management personnel.
          Section 5.6. Compliance With Law. Conduct, and cause each Financial
Covenant Party to conduct, its business affairs in a reasonable and prudent
manner and in compliance with all applicable laws, ordinances, rules,
regulations and court and administrative orders, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          Section 5.7. Inspection. Permit, and cause each Financial Covenants
Party to permit, employees or agents of Lender at any reasonable time to inspect
any and all of its properties and to examine or audit its books, accounts, and
records (including any thereof held by third parties) and to make copies and
memoranda of its books, accounts, and records.
          Section 5.8. Existence. Preserve and keep in full force and effect the
corporate, limited liability company or partnership existence, as the case may
be, of Borrower and each other Financial Covenant Party, and qualify to do
business in each jurisdiction where the failure so to qualify could reasonably
be expected to have a Material Adverse Effect.
          Section 5.9. Maintenance of Insurance. Maintain, and cause each other
Financial Covenant Party to maintain, insurance with financially sound and
reputable insurers in such amounts and covering such risks as are customarily
carried by Persons engaged in

14



--------------------------------------------------------------------------------



 




businesses and activities similar to those of Borrower and the other Financial
Covenant Parties and otherwise similarly situated.
          Section 5.10. Use of Proceeds. Use the proceeds of the Borrowings only
for general business and commercial purposes and not use any thereof, directly
or indirectly: (a) for any personal, family or household purpose; (b) to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System); (c) to extend credit to
others for the purpose of purchasing or carrying any margin stock; or (d) for
any purpose that violates, or is inconsistent with, the provisions of
Regulations U, T or X of the Board of Governors of the Federal Reserve System.
          Section 5.11. Information for Participants, Etc.; Publicity. Borrower
agrees to furnish such information and confirmation as may be required from time
to time by Lender on request of potential loan participants and assignees and
agrees to make adjustments in the Loan Documents to accommodate such
participants’ or assignees’ requirements, provided that such adjustments do not
vary the economic terms of the credit extensions under this Agreement or
increase in any material way the obligations of Borrower or any other Loan
Party. Borrower hereby authorizes Lender to disclose to potential participants
and assignees any information in Lender’s possession with respect to Loan,
Borrower and the other Loan Parties and Financial Covenant Parties.
          Section 5.12. Additional Assurances. Make, execute and deliver to
Lender such promissory notes, instruments, documents and other agreements as
Lender may reasonably request to evidence the Borrowings and otherwise to carry
out the purpose and intent of this Agreement.
ARTICLE VI
NEGATIVE COVENANTS
          So long as the Note or any other amount payable by Borrower under the
Loan Documents remains unpaid or Lender has any Commitment to make Advances
under this Agreement, Borrower covenants and agrees that it will not, and will
not permit any Financial Covenant Party to:
          Section 6.1. Business Activities. Engage in any business activities of
a type substantially different from those in which it is currently engaged.
          Section 6.2. Loans and Guaranties. (a) Lend or advance money to any
other Person, except (i) commercial bank demand deposits and time deposits
maturing within one year, (ii) marketable general obligations of the United
States or a state thereof or marketable obligations fully guaranteed by the
United States, (iii) short-term commercial paper with the highest rating of a
generally recognized rating service, (iv) loans and advances to employees or
other Loan Parties or Financial Covenant Parties in the ordinary course of
business related to expenses incurred in the ordinary course of business,
(v) other loans in the ordinary course of business not to exceed $35,000,000 in
any single transaction or series of related transactions and not to exceed
$100,000,000 in the aggregate at any one time and (vi) other investments

15



--------------------------------------------------------------------------------



 



reasonably acceptable to Lender; or (b) incur any obligation as surety or
guarantor other than in the ordinary course of business.
          Section 6.3. Dividends and Distributions. Directly or indirectly
declare or pay any dividends or purchase, redeem, retire or otherwise acquire
for value any of its Equity Interests, or make any distribution of assets to
holders of any of its Equity Interest as such whether in cash, assets or
obligations of Borrower if a Default exists or if the same would result in the
occurrence of a Default or would cause a violation of any financial covenant set
forth in Schedule 2 if such financial covenant were to be tested immediately
after such action, provided, however, that notwithstanding the foregoing, this
Section 6.3 shall not prohibit Borrower from making any dividends to the extent
dividends are necessary for Borrower to maintain its status as a Real Estate
Investment Trust for federal income taxation purposes.
          Section 6.4. Liquidation, Merger, Sale of Assets. Liquidate, cease
operations, dissolve or enter into any merger, consolidation or other
combination nor sell, lease, or dispose of all or substantially all of its
business or assets nor transfer or sell assets except transfers, sales or
dispositions of personal property assets that are obsolete or worn out property
disposed of in the ordinary course of business.
          Section 6.5. Transactions with Affiliates. Directly or indirectly
engage in any transaction (including, without limitation, the purchase, sale or
exchange of assets or the rendering of any service) with any Affiliate of
Borrower or a Financial Covenant Party except in the ordinary course, and
pursuant to the reasonable requirements, of Borrower’s or such Financial
Covenant Party’s business and upon fair and reasonable terms that are no less
favorable to Borrower or such Financial Covenant Party than those that might be
obtained in an arm’s-length transaction at the time from parties that are not
Affiliates.
          Section 6.6. Financial Covenants. Permit the Financial Covenant
Parties to be out of compliance with the financial covenants set forth in
Schedule 2.
ARTICLE VII
DEFAULT AND REMEDIES
          Section 7.1. Events of Default. Each of the following events will
constitute an event of default (“Event of Default”) under this Agreement:
            (a) Default on Indebtedness to Lender. Any regular monthly payment
under this Agreement is not paid so that it is received by Lender within ten
(10) days after the date when due, or any other amount payable pursuant to this
Agreement or the other Loan Documents (including but not limited to any payment
of principal or interest due on the Maturity Date) is not paid so that it is
received by Lender when due.
            (b) Covenant Default.
            (i) Violation of any of the covenants contained in Article VI of
this Agreement, or

16



--------------------------------------------------------------------------------



 



     (ii) Failure by Borrower or any Affiliate of Borrower to perform, keep, or
observe any other material term, provision, condition, covenant, or agreement
contained in this Agreement, in the Mortgage, any of the other Loan Documents,
or in any other present or future agreement between Borrower or such Affiliate
on the one hand and Lender or any Affiliate of Lender on the other hand, and as
to any such failure that can be cured and does not pose an imminent risk of loss
to Lender, the failure of Borrower or such Affiliate to cure such Default within
thirty (30) days after Borrower receives written notice thereof from Lender or
after any officer, member, manager or partner of Borrower or such Affiliate
becomes aware thereof; provided, however, that if the Default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower or such Affiliate be cured within such thirty (30) day
period, and such Default is likely to be cured within a reasonable time, then
Borrower or such Affiliate will have an additional reasonable period (which will
not in any case exceed an additional thirty (30) days) to attempt to cure such
failure, and within such reasonable time period the failure to have cured such
failure will not be deemed an Event of Default (provided that Lender will have
no obligation to make Advances during such cure period).
          (c) Material Adverse Change. If there occurs a material adverse change
in the business or financial condition of Borrower or any other Loan Party or
Financial Covenant Party, or if there is a material impairment of the prospect
of repayment of any portion of the Indebtedness owing by Borrower under this
Agreement and the other Loan Documents.
          (d) Certain Legal Matters. If (i) any material portion of the assets
of any Loan Party or Financial Covenant Party is attached, seized, subjected to
a writ or distress warrant, or is levied upon, or comes into the possession of
any trustee, receiver or person acting in a similar capacity for such Loan Party
or Financial Covenant Party or the assets thereof, and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within ten (10) days, or (ii) a Loan Party or Financial Covenant Party is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or (iii) a judgment or
other claim becomes a Lien upon any material portion of the assets of a Loan
Party or Financial Covenant Party, or if a notice of lien, levy, or assessment
is filed of record with respect to any of the assets of a Loan Party or
Financial Covenant Party by the United States Government, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency, and the same is not paid within ten (10) days after
Borrower or the applicable Loan Party or Financial Covenant Party receives
notice thereof; provided, however, that none of the foregoing will constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by Borrower or the applicable Loan
Party or Financial Covenant Party (provided further that no Advances will be
required to be made during such cure period).
          (e) Insolvency. If (i) any Loan Party or Financial Covenant Party
becomes insolvent, (ii) an Insolvency Proceeding is commenced by any Loan Party
or Financial Covenant Party, or (iii) an Insolvency Proceeding is commenced
against any Loan Party or Financial Covenant Party and is not dismissed or
stayed within sixty (60) days (provided that no Advances will be made prior to
the dismissal of such Insolvency Proceeding).

17



--------------------------------------------------------------------------------



 



            (f) Other Agreements. If (i) there is an Event of Default under the
Mortgage, there is a default under any agreement to which any Loan Party or
Financial Covenant Party is a party with Lender and such default is not cured
within the applicable cure period, if any, under such agreement, or (ii) there
is a default under any agreement to which any Loan Party or Financial Covenant
Party is a party with a third party resulting in a right by such third party,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of $100,000.
            (g) Judgments. If a judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of $1,000,000 or more will be
rendered against any Loan Party or Financial Covenant Party and will remain
unsatisfied and unstayed for a period of forty-five (45) days.
            (h) Misrepresentations. If any material misrepresentation or
material misstatement now or hereafter exists in any representation or warranty
set forth in this Agreement, the Mortgage or in any certificate or Borrowing
Request submitted to Lender in connection with the Loan.
            (i) Full Force and Effect, Defective Documentation, Etc. If this
Agreement or any of the other Loan Documents ceases to be in full force and
effect, at any time and for any reason, or Borrower or any other Loan Party
repudiates any Loan Document or asserts that any Loan Document is not in full
force and effect.
          Section 7.2. Remedies. At any time after the occurrence and during the
continuance of an Event of Default, Lender may, by notice to Borrower,
(a) declare the obligation of Lender to make Advances to be terminated,
whereupon the same will forthwith terminate, (b) exercise any and all rights and
remedies provided in the Mortgage and (c) declare (i) the Note and all interest
thereon and (ii) all other amounts payable under this Agreement and the other
Loan Documents to be immediately due and payable, whereupon the Note, all such
interest, and all such other amounts will become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower; provided, however, that if an
Insolvency Proceeding by or against Borrower is commenced, (A) the obligation of
Lender to make Advances will automatically be terminated and (B) the Note, all
interest thereon, and all other amounts payable under this Agreement and the
other Loan Documents will automatically become and be immediately due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by Borrower.
          Section 7.3. Right of Offset. After the occurrence and during the
continuance of an Event of Default, Lender and its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by Lender or its Affiliates to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or any other Loan Party now or hereafter existing under this Agreement
and the other Loan Documents irrespective of whether Lender has made any demand.
The rights of Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of offset) that Lender may
have.

18



--------------------------------------------------------------------------------



 



          Section 7.4. Cumulative Remedies. After the occurrence and during the
continuance of an Event of Default, Lender may proceed to enforce the Loan
Documents by exercising such remedies as are available thereunder or in respect
thereof under applicable law, whether for specific performance of any covenant
or other agreement contained in the Loan Documents or in aid of the exercise of
any power granted in the Loan Documents. No remedy conferred in this Agreement
or the other Loan Documents is intended to be exclusive of any other remedy, and
each and every such remedy will be cumulative and will be in addition to every
other remedy conferred herein or therein or now or hereafter existing at law, in
equity, by statute or otherwise.
          Section 7.5. Application of Payments. After the occurrence and during
the continuance of an Event of Default, Lender will apply all funds received in
respect of amounts owing under this Agreement and the other Loan Documents in
such order as Lender may determine in its sole discretion notwithstanding any
instruction from Borrower or any other Person.
ARTICLE VIII
MISCELLANEOUS
          Section 8.1. Amendments. An amendment or waiver of any provision of
this Agreement or the other Loan Documents, or a consent to any departure
therefrom, will be effective against Lender if, but only if, it is in writing
and signed by Lender, and then such a waiver or consent will be effective only
in the specific instance and for the specific purpose for which given.
          Section 8.2. Notices. Except as otherwise specifically provided in
this Agreement, all notices and other communications provided for under this
Agreement must be in writing and mailed, telecopied or otherwise transmitted or
delivered to the recipient at its address as set forth in Schedule 1; or at such
other address within the United States as may be designated by such party in a
written notice to the other party or parties. All such notices and
communications will, (a) if mailed, be effective three (3) Business Days
following deposit in the United States mail, postage prepaid; (b) if delivered
by recognized overnight delivery service (such as Federal Express) be effective
upon delivery and (c) if telecopied, be effective when telecopied and electronic
confirmation of transmission is received, except that notices and communications
to Lender pursuant to Article II will not be effective until received by Lender.
          Section 8.3. No Waiver; Remedies. No failure on the part of Lender to
exercise, and no delay in exercising, any right under this Agreement or any
other Loan Document will operate as a waiver thereof; nor will any single or
partial exercise of any right hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement and the other Loan Documents are
cumulative and not exclusive of any remedies provided by law.

19



--------------------------------------------------------------------------------



 



          Section 8.4. Costs and Expenses; Indemnification.
            (a) Costs of Preparation and Administration of Loan Documents.
Whether or not the transactions provided for in this Agreement are consummated,
Borrower will pay on demand: (i) the reasonable fees and out-of-pocket expenses
of counsel for Lender in connection with the preparation, execution and delivery
of this Agreement and the other Loan Documents and any amendments or
modifications thereof or waivers or consents with respect thereto; (ii) any and
all out-of-pocket costs and expenses reasonably incurred by Lender in connection
with the execution and delivery of this Agreement and the other Loan Documents
and the administration thereof.
            (b) Costs of Enforcement. In the event of any Default or Event of
Default, or in the event that any dispute arises (whether or not such dispute is
with Borrower) relating to the interpretation, enforcement or performance of
this Agreement or any of the other Loan Documents, or Lender’s rights
thereunder, Lender will be entitled to collect from Borrower on demand all
reasonable fees and expenses incurred in connection therewith, including but not
limited to fees of attorneys, paralegals, accountants, expert witnesses,
arbitrators, mediators and court reporters. Without limiting the generality of
the foregoing, Borrower will pay all such costs and expenses incurred in
connection with: (i) arbitration or other alternative dispute resolution
proceedings, trial court actions and appeals; (ii) bankruptcy or other
Insolvency Proceedings of Borrower, any other Loan Party, or any party having
any interest in any security for the Loan (if any); (iii) judicial or
nonjudicial foreclosure on, or appointment of a receiver for, any property
securing the Loan (if any); (iv) post-judgment collection proceedings; (v) all
claims, counterclaims, cross-claims and defenses asserted in any of the
foregoing whether or not they arise out of or are related to this Agreement or
any other Loan Document; (vi) all preparation for any of the foregoing; and
(vii) all settlement negotiations with respect to any of the foregoing.
            (c) Survival. The provisions of this Section 8.4 will survive the
termination of the commitment to lend under this Agreement and the repayment of
the Loan and all other amounts payable under the Loan Documents.
          Section 8.5. Binding Effect; Assignments and Participations. This
Agreement will become effective when it has been executed by Borrower and Lender
and thereafter will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns, except that Borrower will
not have the right to assign its rights under this Agreement or any interest
herein without the prior written consent of Lender. Lender may assign or grant
participations in or to all or any part of its rights and obligations under this
Agreement and the other Loan Documents.
          Section 8.6. Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which when so executed will be deemed to be an original and all of which
taken together will constitute one and the same agreement.

20



--------------------------------------------------------------------------------



 



          Section 8.7. Governing Law. This Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey,
without reference to the choice of law principles of the State of New Jersey.
          Section 8.8. Jurisdiction and Venue.
            (a) WAIVER OF JURY TRIAL. EACH OF BORROWER AND LENDER (FOR ITSELF
AND ITS SUCCESSORS, ASSIGNS AND PARTICIPANTS) WAIVES ITS RIGHT TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS PROVIDED FOR HEREIN
OR THEREIN, IN ANY LEGAL ACTION OR PROCEEDING OF ANY TYPE BROUGHT BY ANY PARTY
TO ANY OF THE FOREGOING AGAINST ANY OTHER SUCH PARTY, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. ANY SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY
A COURT SITTING WITHOUT A JURY.
            (b) Application to Certain Actions. Without limiting the foregoing,
the provisions of the above Subsection (a) will apply to any action,
counterclaim or other proceeding that seeks, in whole or in part, to challenge
the validity or enforceability of this Agreement or the other Loan Documents or
any provision hereof or thereof. Such subsection will apply to all amendments,
renewals, supplements and modifications of this Agreement and the other Loan
Documents.
          Section 8.9. Further Assurances. If Lender at any time discovers that
this Agreement, the Note or any other Loan Documents contains any error that was
caused by a clerical mistake, calculation error, computer error, printing error
or similar error, Borrower shall, upon demand by Lender re-execute any such
documents as are necessary or appropriate to correct any such error and Lender
shall have no liability to Borrower or any other person or entity as a result of
such error. If the Note is lost, stolen, mutilated or destroyed and Lender
delivers to Borrower an indemnification agreement reasonably indemnifying
Borrower against any loss or liability resulting therefrom, Borrower will
execute and deliver to Lender a replacement thereof in form and content
identical to the original document which will have the effect of the original
for all purposes.
          Section 8.10. No Fiduciary Duty. Borrower acknowledges that Lender has
no fiduciary relationship with, or fiduciary duty to, Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Lender and Borrower in connection herewith or therewith is
solely that of creditor and debtor. None of this Agreement or the other Loan
Documents create a joint venture among the parties.
          Section 8.11. Severability. Any provision of the Loan Documents that
is prohibited or unenforceable in any jurisdiction will be ineffective to the
extent of such prohibition or unenforceability in such jurisdiction without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any

21



--------------------------------------------------------------------------------



 



provision of this Agreement or any other Loan Document prohibited or
unenforceable in any respect.
          Section 8.12. Entire Agreement. This Agreement and the other Loan
Documents constitute the final and complete expression of the parties with
respect to the transactions contemplated by this Agreement and replace and
supersede all prior discussions, negotiations and understandings with respect
thereto. Neither this Agreement nor any term hereof nor of the other Loan
Documents may be changed, waived, discharged or terminated except as provided
herein.
          Section 8.13. Descriptive Headings. The descriptive headings of the
various provisions of this Agreement are for convenience of reference only, do
not constitute a part hereof, and will not affect the meaning or construction of
any provision hereof.
          Section 8.14. Gender and Number. Whenever appropriate to the meaning
of this Agreement or the other Loan Documents, use of the singular will be
deemed to refer to the plural, the use of the plural to the singular, and
pronouns of certain gender to either or both the other genders.
          Section 8.15. Prior Agreement Amended and Restated. This Agreement
amends and restates the following agreement in its entirety: Term Loan Agreement
dated March 30, 2000 by and between The Dime Savings Bank of New York, FSB and
Borrower, as modified by that certain Term Loan Modification Agreement dated as
of March 26, 2004 by and between Washington Mutual Bank, FA, successor by merger
to The Dime Savings Bank of New York, FSB, and Borrower.
          Section 8.16. Non-Recourse/Limited Liability.
            (a) Any other provision of this Agreement, the Note or the Mortgage
seemingly to the contrary notwithstanding, it is understood and agreed that,
except as provided in this Section 8.16, the Property shall be the sole recourse
of Lender in the event of an Event of Default and that the liability of Borrower
(and, if Borrower is a partnership, its partners) for any amounts due under this
Agreement, the Note and/or under the Mortgage is limited to the interest of
Borrower or its partners in the Property.
            (b) Lender may join Borrower (and, if Borrower is a partnership, its
partners) as defendants in any legal action it undertakes to enforce its rights
and remedies under this Agreement, the Note or under any of the Mortgage,
provided that except as otherwise provided in the immediately succeeding
paragraph, any judgment in such action may be satisfied by recourse only to the
Property and not by recourse directly to Borrower or its partners or by
execution on other property or assets of Borrower or its partners.
            (c) The foregoing notwithstanding, Lender shall have full recourse
against Borrower (and, if Borrower is a partnership, its general partners) and
such general partners shall be jointly and severally liable with Borrower and
with one another for the full payment of: (i) the amount of any income, proceeds
or profits (including rents) of the Property and any funds constituting a part
of the Property that are, at the time of receipt, required for the payment of
operating expenses for the Property (including the establishment of a reasonable
reserve for this

22



--------------------------------------------------------------------------------



 



purpose) and/or the payment of amounts that are then due and payable under this
Agreement or the Note and that are not so used; (ii) any condemnation or
insurance proceeds, or other similar funds or payments attributable to the
Property, that under the terms of the Mortgage should have been paid to Lender
but that have not been so paid to Lender; (iii) any tenant security deposits,
advances or prepaid rents, or other similar sums that have been paid to Borrower
or held for the account of Borrower by any other person or entity in connection
with the operation of the Property and that have not either been applied or
refunded in accordance with the relevant lease or been paid over to Lender;
(iv) the amount of any loss suffered by Lender as a result of misrepresentations
or fraud by or on behalf of Borrower in connection with the loan evidenced by
the Note; (v) the amount of any loss suffered by Lender as a result of waste or
gross mismanagement by or permitted by Borrower; (vi) the amount of any loss
suffered by Lender as a result of violations of any governmental statute, rule
or regulation applicable to the Property, but specifically excluding any loss
suffered by Lender arising directly or indirectly from the presence or release
of any hazardous or toxic substance, material or waste on the Property or Costs
(as defined in the separate certificate and indemnity agreement regarding
hazardous substances of even date herewith (the “Indemnity Agreement”) executed
and delivered by Borrower to Lender); (vii) the amount of any loss suffered by
Lender as a result of any Unconsented Transfer (as defined in the Security
Instrument) or as a result of any attempt by or on behalf of Borrower to hinder,
delay or defeat Lender’s realization on its security for this Agreement or the
Note after the occurrence and during the continuance of an Event of Default
(including without limitation the filing of any bankruptcy or insolvency
proceeding or action to enjoin foreclosure); (viii) interest on the amounts
described in clauses (i) through (ix) of this paragraph at the Default Rate; and
(ix) reasonable attorneys’ fees and other costs incurred by Lender in collecting
any of the foregoing.
            (d)In addition, nothing contained in this Section 8.16 shall: (i) be
deemed to be a release or impairment of the lien created by the Mortgage; or
(ii) limit or otherwise prejudice in any way the rights of Lender to enforce any
of its rights and remedies under any of the Mortgage, the Indemnity Agreement or
any guaranty of the indebtedness evidenced by this Agreement or the Note.
[Remainder of page intentionally left blank]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the day and year first above written.

                      ACADIA REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership    
 
                    By:   Acadia Realty Trust, a Maryland real estate
investment trust, its general partner    
 
               
 
      By        
 
               
 
          Robert Masters    
 
          Senior Vice President    

                  LENDER:    
 
                WASHINGTON MUTUAL BANK    
 
           
 
  By        
 
           
 
      Brian Scesney    
 
      Assistant Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
CERTAIN SPECIFIED PROVISIONS

1.   Commitment Amount: $30,000,000, subject to reduction in accordance with the
terms and provisions of Schedule 2   2.   Facility Fee: $37,500   3.  
Applicable Margin: 1.25% per annum   4.   Financial Covenant Parties means
Borrower.   5.   Authorized Officer(s):

      Name   Title
Robert Masters
  Senior Vice President
Michael Nelsen
  Senior Vice President

6.   Notice address for Borrower:

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605
Telephone:     914-288-8100
Telefax:           914-428-3646

7.   Notice address for Lender:

Washington Mutual Bank
National Commercial Operations Center
P.O. Box 9178
Coppell, Texas 75019-9178
Attention:    Portfolio Administration
Telephone:  866-708-2841
Telefax     469-549-5607
with a copy to:
Mr. Paul M. Carroll
Washington Mutual Bank
589 Fifth Avenue

 



--------------------------------------------------------------------------------



 



New York, New York 10017
Telephone:     212-326-6931
Telefax:           212-326-6020

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
FINANCIAL COVENANTS
          If at any time during the term of the Loan, Lender shall determine in
its reasonable discretion that as of the last day of a calendar year (the
“Testing Date”) the Debt Service Coverage Ratio (as hereinafter defined),
calculated using the Assumed Debt Service (as hereinafter defined), is less than
1.2 to 1.0, the Commitment shall be automatically and permanently reduced by an
aggregate amount which will have the effect of increasing the Debt Service
Coverage Ratio such that the ratio shall not be less than 1.2 to 1.0 and, in the
event the outstanding principal amount of the Loan would exceed the Commitment
as a result of any such reduction, Borrower covenants and agrees that within ten
(10) days of notice from Lender of such determination Borrower shall prepay the
outstanding principal amount of the Loan by such amount as is necessary such
that the outstanding principal amount of the Loan is equal to or less than the
Commitment as a result of such reduction, together with any applicable
prepayment premium or other amount provided for herein or in the Note as a
result of such prepayment. Borrower’s failure to effect such prepayment by the
expiration of such thirty (30) day period shall constitute an Event of Default.
For purposes of this paragraph, the following terms shall have the following
meanings:
     “Assumed Debt Service” shall mean debt service for a twelve (12) month
period of equal monthly payments of principal and interest calculated using an
amount equal to the Commitment Amount Lender’s then applicable underwriting rate
for commercial real estate loans and an amortization period of three hundred
(300) months.
     “Debt Service Coverage Ratio” shall mean the ratio of (i) the aggregate
amount of the NOI for the Property to (ii) the Assumed Debt Service.
     “NOI” shall mean, as of the Testing Date, the current monthly rental
payments with respect to all Qualifying Leases multiplied by twelve (12), minus
(i) the actual Operating Expenses (as defined below) for the twelve (12) month
period immediately preceding the Testing Date and (ii) an amount for reasonable
management expenses equal to the greater of four percent (4%) of rents with
respect to Qualifying Leases or the actual management expenses for the twelve
(12) month period immediately preceding the Testing Date.
     “Operating Expenses” shall mean all reasonable operating expenses of the
Property, including, without limitation, those for maintenance, repairs, annual
taxes, insurance, utilities and other annual expenses (but not capital expenses)
that are standard and customary for properties similar to the Property.
Operating Expenses for this purpose shall not include any interest or principal
payments on the Loan or any allowance for depreciation.
          The determination of NOI and Operating Expenses shall be made by
Lender in its reasonable discretion.

 



--------------------------------------------------------------------------------



 



          Borrower covenants and agrees to provide to Lender such information as
Lender shall reasonably request in connection with the calculation of NOI. Any
failure or refusal by Borrower to provide such information promptly following
Lender’s request shall constitute an Event of Default hereunder and under the
Mortgage.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
BORROWING REQUEST
Washington Mutual Bank
National Operations Center
3929 W. John Carpenter Freeway
Irving, Texas 75063
Attention:     CREL/Asset Administration — 3545CCTX
Telefax:        469-549-5619
Email:           aacreclosing@wamu.net
Date:                                          ,                     
          This refers to the Revolving Credit Agreement dated as of March ___,
2007 (the “Credit Agreement”) (capitalized terms used herein and not otherwise
defined have the meanings given to them in the Credit Agreement), between the
undersigned (“Borrower”) and Washington Mutual Bank (“Lender”), and hereby gives
Lender notice, irrevocably, pursuant to Section 2.3 of the Credit Agreement that
Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Requested Borrowing”) as required by the Credit Agreement:
          REQUESTED BORROWING
     (i) The Business Day on which the Requested Borrowing is to be made is
                    , 20___.
     (ii) The aggregate amount of the Requested Borrowing is
$                    .
     (iii) Borrower intends to use the funds requested pursuant to the Requested
Borrowing for the following purpose(s):                                         
                    .
     (iv) Borrower anticipates repaying the Requested Borrowing from the
following source:                                         
                                          (NOTE — this information is requested
for information purposes only).
          CERTIFICATIONS
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Requested
Borrowing, before and immediately after giving effect thereto and to the
application of the proceeds therefrom:
     (A) The representations and warranties contained in Article IV of the
Credit Agreement are true and correct as though made on and as of such dates,
unless such representations and warranties are expressly stated to be made as of
an earlier date;

 



--------------------------------------------------------------------------------



 



     (B) The most recent financial statements of Borrower delivered pursuant to
the Mortgage (as defined in the Credit Agreement) present fairly the financial
position and results of operations of Borrower and the other Financial Covenant
Parties as of the date of, and for the periods presented in, such financial
statements, and since the date of such financial statements there has not been
any material adverse change in the financial condition or operations of Borrower
or any other Financial Covenant Party;
     (C) Borrower is in full compliance with all covenants contained in Articles
V and VI of the Credit Agreement;
     (D) No event has occurred and is continuing, or would result from such
Requested Borrowing, that constitutes or would constitute an Event of Default or
a Default under the Credit Agreement; and
     (E) The Unused Commitment is not less than zero nor will it be less than
zero immediately after giving effect to the Requested Borrowing.

                      Very truly yours,    
 
                    BORROWER:    
 
                    ACADIA REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership    
 
                    By:   Acadia Realty Trust, a Maryland real estate
investment trust, its general partner    
 
               
 
      By        
 
               
 
          Name:    
 
          Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
          This Certificate, dated as of                     , 20___ is executed
and delivered by the undersigned (“Borrower”). Borrower and WASHINGTON MUTUAL
BANK (“Lender”) are the Borrower and Lender, respectively, under the terms of an
unsecured Revolving Credit Agreement (the “Credit Agreement”) dated as of
                    , 20___. Capitalized terms used in this Certificate and not
otherwise defined have the meanings given to those terms in the Credit
Agreement.
          The undersigned hereby certifies to Lender as follows:
     1. I have reviewed, and am familiar with, the terms of the Credit Agreement
and the other Loan Documents. I have made, or have caused to be made, an
analysis of the condition and affairs of Borrower as of the end of the fiscal
quarter ending                     , 20___ (the “Applicable Period-End”).
     2. Such analysis did not disclose, and I am not aware of, the existence of
any Event of Default as of either the Applicable Period-End or the date of this
Certificate.
     3. Such analysis did not disclose, and I am not aware, that any
representation or warranty set forth in the Credit Agreement or the other Loan
Documents was or is untrue in any material respect as of either the Applicable
Period-End or the date of this Certificate, in each case as if remade on and as
of such date.
     4. Without limiting the generality of the foregoing, Borrower and the other
Financial Covenant Parties were in full compliance with all financial covenants
set forth in Schedule 2 to the Credit Agreement at the Applicable Period-End.
Attached to this Certificate are detailed computations demonstrating compliance
with those financial covenants.
     5. All information and calculations set forth in this Certificate and its
attachments, or submitted to Lender with this Certificate, is true and correct
in all material respects.

 



--------------------------------------------------------------------------------



 



          DATED as of the date first set forth above.

                      Very truly yours,    
 
                    BORROWER:    
 
                    ACADIA REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership    
 
                    By:   Acadia Realty Trust, a Maryland real estate
investment trust, its general partner    
 
               
 
      By        
 
               
 
          Name:    
 
          Title:    

2



--------------------------------------------------------------------------------



 



Computations Supporting Financial Covenant Compliance

3



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                            Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS
    1  
 
  Section 1.1.   Certain Defined Terms     1  
 
  Section 1.2.   Computation of Time Periods     5  
 
  Section 1.3.   Accounting Terms     5  
 
                ARTICLE II   AMOUNTS AND TERMS OF THE BORROWINGS     5  
 
  Section 2.1.   The Commitment     5  
 
  Section 2.2.   Fees     5  
 
  Section 2.3.   The Borrowings     5  
 
  Section 2.4.   Procedure for Borrowings     6  
 
  Section 2.5.   Interest Rate     6  
 
  Section 2.6.   Payment of Interest     7  
 
  Section 2.7.   Unavailability of LIBOR Rate     7  
 
  Section 2.8.   Default Rate     7  
 
  Section 2.9.   Maximum Interest     7  
 
  Section 2.10.   Late Charge     7  
 
  Section 2.11.   Prepayments     7  
 
  Section 2.12.   Reduction of Balance to Zero     7  
 
  Section 2.13.   Maturity; Extension of Maturity Date     8  
 
  Section 2.14.   Evidence of Indebtedness     8  
 
  Section 2.15.   Illegality     9  
 
                ARTICLE III   CONDITIONS OF BORROWING     9  
 
  Section 3.1.   Conditions Precedent to Initial Advance     9  
 
  Section 3.2.   Conditions Precedent to Each Advance     11  
 
                ARTICLE IV   REPRESENTATIONS AND WARRANTIES     12  
 
  Section 4.1.   Organization     12  
 
  Section 4.2.   Authorization; No Breach     12  
 
  Section 4.3.   Financial Information     12  
 
  Section 4.4.   Legal Effect     12  
 
  Section 4.5.   Compliance with Law     12  
 
  Section 4.6.   Hazardous Substances     12  
 
  Section 4.7.   Litigation and Claims     13  
 
  Section 4.8.   Taxes     13  
 
  Section 4.9.   Employee Benefit Plans     13  
 
  Section 4.10.   Regulated Entities     13  
 
  Section 4.11.   Information     13  
 
  Section 4.12.   Survival of Representations and Warranties     13  
 
                ARTICLE V   AFFIRMATIVE COVENANTS     14  
 
  Section 5.1.   Changes in Financial Condition; Litigation     14  
 
  Section 5.2.   Financial Records     14  
 
  Section 5.3.   Reporting Requirements     14  
 
  Section 5.4.   Other Agreements     14  

i



--------------------------------------------------------------------------------



 



                            Page  
 
  Section 5.5.   Executive Personnel     14  
 
  Section 5.6.   Compliance With Law     14  
 
  Section 5.7.   Inspection     14  
 
  Section 5.8.   Existence     14  
 
  Section 5.9.   Maintenance of Insurance     14  
 
  Section 5.10.   Use of Proceeds     15  
 
  Section 5.11.   Information for Participants, Etc.; Publicity     15  
 
  Section 5.12.   Additional Assurances     15  
 
                ARTICLE VI   NEGATIVE COVENANTS     15  
 
  Section 6.1.   Business Activities     15  
 
  Section 6.2.   Loans and Guaranties     15  
 
  Section 6.3.   Dividends and Distributions     16  
 
  Section 6.4.   Liquidation, Merger, Sale of Assets     16  
 
  Section 6.5.   Transactions with Affiliates     16  
 
  Section 6.6.   Financial Covenants     16  
 
                ARTICLE VII   DEFAULT AND REMEDIES     16  
 
  Section 7.1.   Events of Default     16  
 
  Section 7.2.   Remedies     18  
 
  Section 7.3.   Right of Offset     18  
 
  Section 7.4.   Cumulative Remedies     19  
 
  Section 7.5.   Application of Payments     19  
 
                ARTICLE VIII   MISCELLANEOUS     19  
 
  Section 8.1.   Amendments     19  
 
  Section 8.2.   Notices     19  
 
  Section 8.3.   No Waiver; Remedies     19  
 
  Section 8.4.   Costs and Expenses; Indemnification     20  
 
  Section 8.5.   Binding Effect; Assignments and Participations     20  
 
  Section 8.6.   Execution in Counterparts     20  
 
  Section 8.7.   Governing Law     21  
 
  Section 8.8.   Jurisdiction and Venue     21  
 
  Section 8.9.   Further Assurances     21  
 
  Section 8.10.   No Fiduciary Duty     21  
 
  Section 8.11.   Severability     21  
 
  Section 8.12.   Entire Agreement     22  
 
  Section 8.13.   Descriptive Headings     22  
 
  Section 8.14.   Gender and Number     22  
 
  Section 8.15.   Prior Agreement Amended and Restated     22  
 
  Section 8.16.   Non-Recourse/Limited Liability     22  

     
SCHEDULE 1
  Certain Specified Provisions
SCHEDULE 2
  Financial Covenants
SCHEDULE 3
  Financial Reporting
EXHIBIT A
  Form of Borrowing Request
EXHIBIT B
  Form of Compliance Certificate

ii